Title: To George Washington from Benedict Calvert, 8 April 1773
From: Calvert, Benedict
To: Washington, George



Dear Sir
Mount Airy [Md.] Apl 8th 1773

I Received the favour of yours of the 3d Instant by Mr Custis which I feel myself highly honoured by, and am truly happy in your Approbation of that young Gentlemans future Union with my Second Daughter. I should be dead to Parental feelings, were I untouched with the polite manner in which you are pleased to compliment Nellys Qualifications; Being her father, it would illy become me to sound her praise, perhaps I might be deemed partial—I shall therefore only say, That it has ever been the Endeavour of her Mother and me, to bring her up in such a manner, as to ensure the happiness of her future Husband, in which, I think, we have not been unsuccessfull—if we have, we shall be greatly dissappointed. I intirely agree with you, that it is, as yet, too early in life for Mr Custis to enter upon the matrimonial State, and hope his being placed at New York—may be attended with every advantage to him which, you and Mrs Washington can, at present, desire, or I could hope for, in the future happiness which I sincerely wish him and my Daughter long to enjoy, to which that must, as you observe; greatly contribute. Permit me at the same time to hope with you, that this Seperation will only delay, not break off, the intended Match.
Mr Custis I must acknowledge, is, as a match for my Daughter much superior to the sanguine hopes which a parents fondness may have at any time encouraged me to indulge; He is luckily so circumstanced in point of fortune, that the Inconsidableness of the portions, I shall be able to bestow on my Daughters, is, in this Alliance, a mere matter of a very secondary consideration—And that circumstance seems to prognosticate great happiness to Nelly, being a clear proof of the young Gentlemans disinterested affection for her—I can only add, on this subject, that, from the largeness of my family (having ten Children) no very

great fortune can be expected: What that may be depends upon the Issue of my present depending Claim. Of this, Sir, however be assured, nothing in my power shall be left undone to promote so pleasing an Union—Nellys portion, as far as my personal Estate will go, shall, at least, be equal to any of my other Children, nor will you, Sir, I am sure, desire more—I shall at all times, when convenient, be happy in bringing my family to wait on Mrs Washington and equally glad to see her & Miss Custis with you at Mount Airy, where I hope it will suit you to call (next week early) in your way to Annapolis, and I will have the pleasure of attending you thither. I am Dear Sir Your Most Obedt & humble Servt

Benedt Ca⟨lvert⟩


P.S. I expect the pleasure of the Governors & Mr Haywoods Company a Saturday Evening, they stay with me till Monday Morning, when they set off for Mr Bouchers where they purpose to dine, and then go for Annapolis. I shall attend them there & return home in the Evening, without it will sute you to come here on Sunday and go up with them. B.C.

